EXHIBIT 21.1 LIST OF SUBSIDIARIES OF Avangrid, Inc. Name of Subsidiary State or Jurisdiction of Incorporation Or Organization Avangrid Networks, Inc.(1)* Maine New York State Electric & Gas Corporation(2) New York Rochester Gas and Electric Corporation (2) New York Central Maine Power Company(2) Maine Maine Natural Gas Corporation(2) Maine UIL Holdings Corporation.(2) Connecticut The United Illuminating Company(5) Connecticut The Southern Connecticut Gas Company(5) Connecticut Connecticut Natural Gas Corporation(5) Connecticut The Berkshire Gas Company(5) Massachusetts Avangrid Renewables Holdings, Inc.(1)* Delaware Avangrid Renewables, LLC(3) Oregon Enstor Gas, LLC(3)* Delaware Enstor Energy Services, LLC(4) Delaware Enstor, Inc.(4) Oregon Subsidiary of Avangrid, Inc. Subsidiary of Avangrid Networks, Inc. Subsidiary of Avangrid Renewables Holdings, Inc. Subsidiary of Enstor Gas, LLC Subsidiary of UIL Holdings Corporation * Holding Company
